719 So. 2d 348 (1998)
Gary NIKOLITS, as the Property Appraiser, Petitioner,
v.
William H. DELANEY and Kathy M. Delaney, his wife, and John K. Clark, as Tax Collector, and Lawrence H. Fuchs, as Executive Director of the Department of Revenue for the State of Florida, Respondents.
No. 98-2137.
District Court of Appeal of Florida, Fourth District.
October 1, 1998.
Rehearing Denied November 10, 1998.
Edgar E. Stephens, III and Jay R. Jacknin of Christiansen & Jacknin, West Palm Beach, for petitioner.
Kerry R. Schwencke of Kerry R. Schwencke, P.A., West Palm Beach, for respondent William H. Delaney.
PER CURIAM.
We find that the Respondents Delaneys' claim that the homestead tax assessment on their property exceeds the statutory cap on increases of homestead assessments, in violation of section 193.155, Florida Statutes (1997), is an action to contest a tax assessment governed by section 194.171, Florida Statutes (1997). Since respondents' action was filed beyond the sixty-day time limit prescribed by subsection 194.171(2), the trial court is without subject matter jurisdiction over the claim. Therefore, we grant the petition for writ of prohibition and quash the trial court's order denying petitioner's motion for summary judgment.
STONE, C.J., and GROSS and TAYLOR, JJ., concur.